MEMORANDUM **
Harold W. Sampson appeals the district court’s orders granting the defendant’s motion to dismiss pursuant to Rule 12(b)(6) and declining jurisdiction over Sampson’s pendent state law claims. The facts and prior proceedings are known to the parties; they are not restated herein except as necessary.
I
The district court did not err in granting the motion to dismiss pursuant to Rule 12(b)(6). Sampson’s cause of action had already been determined on its merits between the same parties in the state eminent domain proceeding. Sampson’s federal suit thus is barred by res judicata and the Full Faith and Credit Clause of the United States Constitution. Parsons Steel, Inc. v. First Alabama Bank, 474 U.S. 518, 523, 106 S.Ct. 768, 88 L.Ed.2d 877 (1986).
II
The district court did not abuse its discretion in declining to retain jurisdiction over Sampson’s state law claims. See Binder v. Gillespie, 184 F.3d 1059, 1066 (9th Cir.1999), cert. denied, 528 U.S. 1154, 120 S.Ct. 1158, 145 L.Ed.2d 1070 (2000).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.